DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/25/2022 has been entered.
Response to Amendment
This communication is in response to the amendment filed on 04/25/2022.
Claims 1-60 are pending.
Claims 1, 21, 38, 41 and 58 are further amended.
Response to Arguments
Regarding 35 USC 103
Applicant’s ArgumentsApplicant’s arguments regarding 35 USC 103, pages 12-14, claims 1,21, 38 and 58; filed on 04/25/2022. Applicant argues that the prior art fails to teach or suggest the following amended claim limitations, “to determine whether at least one of increased latency or increased packet loss occurs responsive to the transmission during a corresponding time of day” “or corresponding location of a device transmitting the probe data payload and the one or more non-probe data payloads”“periodically or continuously updating the data structure to increase the estimated maximum network capacity value for the network connection for a duration corresponding to the corresponding time of day or for an area corresponding to the corresponding location,”
“and responsive to an overcapacity data request for additional availability for usage of existing networking connections beyond nominally allocated capacities during the duration corresponding to the corresponding time of day or from a device located within the area,“communicating the overcapacity data request at least partially on the network connection”“wherein the overcapacity data request for additional availability is allocated across all of the one or more bonded or blended network connections”

Examiner’s ResponseWith regards to applicant’s arguments of 35 USC 103, pages 12-14, claims 1,21, 38 and 58; filed on 04/25/2022, have been fully considered but they are not persuasive.With regards to claim limitation, “or corresponding location of a device transmitting the probe data payload and the one or more non-probe data payloads”, Jeon discloses (0032) a monitoring system and device maintained in a section (location) within the network. Jeon further discloses a terminal (device associated with the network monitoring system) for transmitting probing, non-probing packets. Therefore the Examiner believes that Jeon does teach or suggest (0046) a network monitoring system and device which transmits probed and unprobed packets for measuring and calculating network capacity/bandwidth across connections.
With regards to claim limitation, “wherein the overcapacity data request for additional availability is allocated across all of the one or more bonded or blended network connections”
Sze discloses (0046/0104) a platform includes network connection bonding (or) bonded set of connections. Sze further discloses (0102) request for additional data rate (bandwidth) is made available for bonded connections. Therefore the Examiner believes that Sze does teach or suggest requesting and providing additional capacity or a group of bonded network connections.
With regards to claim limitations, “to determine whether at least one of increased latency or increased packet loss occurs responsive to the transmission during a corresponding time of day” , “periodically or continuously updating the data structure to increase the estimated maximum network capacity value for the network connection for a duration corresponding to the corresponding time of day or for an area corresponding to the corresponding location,”  and “and responsive to an overcapacity data request for additional availability for usage of existing networking connections beyond nominally allocated capacities during the duration corresponding to the corresponding time of day or from a device located within the area,“communicating the overcapacity data request at least partially on the network connection” have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 9, 11-13, 15, 17, 20-21, 24, 29, 31-33, 35, 37, 40-41, 44, 49, 51-53, 55, 57 and 60 are rejected under 35 U.S.C. 103 as being unpatentable over Wiley (US20080049776) in view of Jeon (US20140119214) and in further view of Brooks (US20170019307).
As to claim 1, Wiley teaches a computer implemented method for assessing network bandwidth availability in a network connection (¶0238 access, obtain network performance information; performance information (associated with network) connectivity; ¶0258 network performance information (includes) bandwidth availability) having unknown excess capacity (¶0033 not knowing metric (associated with) performance information; ¶0184 metrics, used to determine bandwidth; ¶0259 bandwidth (associated with) over-capacity) beyond a first network capacity, (¶0171 first network; ¶0259 bandwidth utilized (as) over-capacity) the method comprising: maintaining a data structure (¶0159 network, data structure, table; ¶0296 maintain database of performance (data)) storing an estimated maximum network capacity value (¶0130 statistics including calculations, maximum values, measurements; statistics, including total (maximum) bandwidth; ¶0160 storing specific network performance information the network performance information tables (data structures) for a network connection; (¶0168 performance information associated with network connection) monitoring one or more network response characteristics of the network connection (¶0111 monitoring, track communication paths, node segments; ¶0260 transmission characteristics within a network being monitored; ¶0307 performance monitoring, connections) to determine whether at least one of increased latency or increased packet loss occurs (¶0106 measure the transmission rate, packet loss determined; ¶0423 network performance information monitored (to determine) packet loss, latency measurements; ¶0426 measurements tracked (monitored) utilized to generate indications of increasing latency, increasing packet loss) responsive to the transmission during a corresponding time of day (¶0105 network performance information include transmission rate; ¶0106 measure the transmission rate, packet loss determined; ¶0253 timestamps, time of day; ¶0299 data rate, timestamp) and responsive to the one or more network response characteristics indicating that neither increased latency or increased packet loss occurs, (¶0352 packet loss threshold (is used to indicate an increase/decrease in attribute value) not exceeded; ¶0377 network performance information include characteristics of the network (include), packet loss, latency; ¶0426 measurements tracked (monitored) utilized to generate indications of increasing latency, increasing packet loss).
Although Wiley teaches the method recited above, wherein Wiley fails to expressly teach generating a probe data payload paired with one or more non-probe data payloads, the probe data payload including additional data based on the one or more non-probe data payloads; transmitting the probe data payload and the one or more non-probe data payloads through a network connection, the probe data payload and the one or more non-probe data payloads exceeding the estimated maximum network capacity value for the network connection by a controlled amount; and or corresponding location of a device transmitting the probe data payload and the one or more non-probe data payloads.
Jeon, however discloses, generating a probe data payload paired with one or more non-probe data payloads, (¶0043 probing packets, non-probing packets; packet pair mode; ¶0045 generation number of packet pairs; ¶0049 probing packets or non-probing packets, generated; ¶0071 packet, payload) the probe data payload including additional data based on the one or more non-probe data payloads; (¶0062 probing packets headers (with) information indicating that the corresponding packet pair; ¶0069 receive probing packets and non-probing packets transmitted by the terminal; ¶0070 packet received (contains) identification information (payload)) transmitting the probe data payload and the one or more non-probe data payloads through a network connection, (¶0043 packet pair (of) probing packets, non-probing packets; ¶0049 transmission of probing packets or non-probing packets; ¶0062 probing packets headers (with) information indicating that the corresponding packet pair)) the probe data payload and the one or more non-probe data payloads exceeding the estimated maximum network capacity value for the network connection by a controlled amount; (¶0043 probing packets, non-probing packets; packet pair; ¶0044 calculate effective capacity that is the maximum transmittable capacity of corresponding network; ¶0126 packet pairs exceeds the predetermined threshold, an effective capacity of the corresponding network) or corresponding location of a device transmitting the probe data payload and the one or more non-probe data payloads; (¶0032 network monitoring system includes terminals (in a) network section (location); ¶0043  terminals transmits probing packets, non-probing packets; transmission in a packet pair mode; ¶0071 probing, non-probing packet(s) payload; ¶0084 packet group, determines packet loss).
Thus given the teachings of Jeon it would have been obvious to one of ordinary skill persons in the art before the effective filing date of the claimed invention to combine the teachings of Jeon and Wiley for generating packet pairs comprised of probing or non-probing payloads, wherein the packet pairs comprise payload/header information and exceed established thresholds. One of ordinary skill in the art would be motivated to allow for generating quality indicator reports associated with utilization. (See Jeon para 0066)
Although the combination of Wiley and Jeon teaches the method recited above, wherein the combination of Wiley Jeon fail to expressly teach periodically or continuously updating the data structure to increase the estimated maximum network capacity value for the network connection for a duration corresponding to the corresponding time of day or for an area corresponding to the corresponding location, the estimated maximum network capacity value representative of the assessed network bandwidth availability, and responsive to an overcapacity data request for additional availability for usage of existing networking connections beyond nominally allocated capacities during the duration corresponding to the corresponding time of day or from a device located within the area and communicating the overcapacity data request at least partially on the network connection.
Brooks, however discloses, periodically or continuously updating the data structure (¶0028 update the database periodically, data relating to actual bandwidth demand; ¶0151 database may be updated (based on) deviations between bandwidth; parameters (bandwidth) are adjusted based) to increase the estimated maximum network capacity value for the network connection for a duration corresponding to the corresponding time of day or for an area corresponding to the corresponding location, (¶0131 calculations, maximum available bandwidth, capacity; ¶0142 bandwidth requirements (based on) time of day; ¶0158 increase bandwidth, over an interval; ¶0187 increase bandwidth, network capacity) the estimated maximum network capacity value representative of the assessed network bandwidth availability; (¶0125 predicted maximum capacity; ¶0131 calculations, available capacity (e.g., bandwidth); ¶0143 calculate bandwidth, maximum required bandwidth; obtain predictive bandwidth) and responsive to an overcapacity data request for additional availability (¶0191 bandwidth requests, available excess capacity) for usage of existing networking connections beyond nominally allocated capacities during the duration corresponding to the corresponding time of day or from a device located within the area, (¶0142 bandwidth requirement, time of day; ¶0158 bandwidth utilization within the network; ¶0188 requests, additional (for) wasted bandwidth; ¶0191 bandwidth requests, available excess capacity) communicating the overcapacity data request at least partially on the network connection. (¶0023 allocating capacity, capacity requirements for services requested, over the network; ¶0142 bandwidth requirement, time of day; ¶0158 bandwidth utilization within the network; ¶0188 requests, additional (for) wasted bandwidth; ¶0191 bandwidth requests, available excess capacity).
 Thus given the teachings of Brooks it would have been obvious to one of ordinary skill persons in the art before the effective filing date of the claimed invention to combine the teachings of Brooks, Wiley and Jeon for periodically updating data storage with estimated network capacity associated with additional available bandwidth wherein user request additional bandwidth based on issues regarding location or time of day. One of ordinary skill in the art would be motivated to allow for preventing degradation of services. (See Brooks para 0131)
As to claim 4, the combination of Wiley and Jeon teaches the method recited in claim 1, wherein Wiley further teaches the method of claim 1, wherein the probe data payload is sized to cause a burst in bandwidth required for the transmission of the probe data payload and the one or more non-probe data payloads. (¶0027 traffic rate cause burst; ¶0110 assigning packet size (to) real-time packet flows; to characterize the bandwidth burst; ¶0128 probe, data packets). 
As to claim 9, the combination of Wiley and Jeon teaches the method recited in claim 1, wherein Wiley further teaches the method of claim 1, wherein the estimated maximum network capacity value is reserved for usage during at least one of emergency or priority communications. (¶0254 priority communications; ¶0380 network device of high priority may have unlimited bandwidth access; ¶0387 Bandwidth reserved and allocated based on communications). 
As to claim 11, the combination of Wiley and Jeon teaches the method recited in claim 1, wherein Wiley further teaches the method of claim 1, wherein the estimated maximum network capacity value is transmitted to a network controller. (¶0111 performance information communicated to controller; ¶0115 performance information, such as maximum bandwidth; ¶0130 calculation (of) total (maximum) bandwidth).
As to claim 12, the combination of Wiley and Jeon teaches the method recited in claim 1, wherein Wiley further teaches the method of claim 1, wherein the data structure further includes a picture loss risk tolerance factor value, and the picture loss risk tolerance factor value is used to determine the size of the probe data payload, the picture loss risk tolerance factor value being substantially proportional to the size of the probe data payload. (¶0110 modules to determine packet loss rate; module (include) size of (probe) data packets; ¶0125 probe data packets; ¶0140 network threshold (determines) packet loss; ¶0352 packet loss threshold).
As to claim 13, the combination of Wiley and Jeon teaches the method recited in claim 4, wherein Wiley further teaches the method of claim 4, wherein the data structure further includes a picture loss risk tolerance factor value, and the picture loss risk tolerance factor value is used to determine the size of the burst. (¶0110 determine packet rate, measure burst; ¶0347 packet loss due to bursting; ¶0352 packet loss threshold).
As to claim 15, the combination of Wiley and Jeon teaches the method recited in claim 1, wherein Wiley further teaches the method of claim 1, wherein the data structure is maintained by a central bandwidth manager, the central bandwidth manager configured to triage bandwidth requests (¶0125 controller, bandwidth management system¶0237 data manager, database; ¶0238 data manager configured to request network performance information) and to identify connections by utilizing at least one of burst probing and step-wise probing. (¶0350 rate capacity (performance information) step-wise increase; ¶0358 performance information (with) packet probe measures (of) bandwidth).
As to claim 17, the combination of Wiley and Jeon teaches the method recited in claim 1, wherein Wiley further teaches the method of claim 1, wherein the initial network capacity is at least one of (i) an allocated network capacity or (ii) an unknown quantity dependent on one or more external characteristics of the network connection. (¶0252 capacity may be a function of the bandwidth; ¶0363 bandwidth allocation).
As to claim 20, the combination of Wiley and Jeon teaches the method recited in claim 1, wherein Wiley further teaches the method of claim 1, wherein the initial network capacity is constrained by a selection of a data package determining a level of network resources allocated to the network connection by a network provider. (¶0025 bandwidth constraint; ¶0254 select service option for continued service above his or her service agreement limits; ¶0365 re-allocation for strategically controlling congestion).
As to claim 21, Wiley teaches a computer implemented system for assessing network bandwidth availability in a network connection (¶0238 access, obtain network performance information; performance information (associated with network) connectivity, ¶0258 network performance information bandwidth availability) having unknown excess capacity  (¶0033 not knowing metric (associated with) performance information; ¶0184 metrics, used to determine bandwidth; ¶0259 bandwidth is being utilized (is) over-capacity) beyond a first network capacity, (¶0171 first network; ¶0259 bandwidth is being utilized (as) over-capacity) the system comprising: a data storage configured to maintain a data (¶0159 network, data structure, table; ¶0296 maintain database of performance (data)) structure storing an estimated maximum network capacity value (¶0130 statistics including calculations, maximum values, measurements; statistics, including total (maximum) bandwidth; ¶0160 storing specific network performance information the network performance information tables (data structures) for a network connection; (¶0168 performance information (associated with network connection) the processor further configured to monitor one or more network response characteristics of the network connection (¶0111 monitoring, track communication paths, node segments; ¶0260 transmission characteristics within a network being monitored; ¶0307 performance monitoring, connections) to determine whether at least one of increased latency or increased packet loss occurs (¶0106 measure the transmission rate, packet loss determined; ¶0423 network performance information monitored (to determine) packet loss, latency measurements; ¶0426 measurements tracked (monitored) utilized to generate indications of increasing latency, increasing packet loss) responsive to the transmission during a corresponding time of day (¶0105 network performance information includes transmission rate; ¶0106 measure the transmission rate, packet loss determined; ¶0253 timestamps, time of day; ¶0299 data rate, timestamp) and responsive to the one or more network response characteristics indicating that neither increased latency or increased packet loss occurs, (¶0352 packet loss threshold (is used to indicate an increase/decrease in attribute value) not exceeded; ¶0377 network performance information include characteristics of the network (include), packet loss, latency; ¶0426 measurements tracked (monitored) utilized to generate indications of increasing latency, increasing packet loss).
Although Wiley teaches the method recited above, wherein Wiley fails to expressly teach a processor configured to generate a probe data payload paired with one or more non-probe data payloads, the probe data payload including additional data based on the one or more non-probe data payloads, a network interface configured to transmit the probe data payload and the one or more non-probe data payloads through a network connection, the probe data payload and the one or more non-probe data payloads exceeding the estimated maximum network capacity value for the network connection by a controlled amount, and or corresponding location of a device transmitting the probe data payload and the one or more non-probe data payloads.
Jeon, however discloses, a processor configured to generate a probe data payload paired with one or more non-probe data payloads, the probe data payload including additional data based on the one or more non-probe data payloads; (¶0043 probing packets, non-probing packets; packet pair mode; ¶0045 generation number of packet pairs) a network interface configured to transmit the probe data payload and the one or more non-probe data payloads through a network connection, (¶0034 terminal  transmits a probing packet; ¶0043 packet pair mode (of) probing packets, non-probing packets; ¶0049 transmission of probing packets or non-probing packets) the probe data payload and the one or more non-probe data payloads exceeding the estimated maximum network capacity value for the network connection by a controlled amount; (¶0044 calculate effective capacity that is the maximum transmittable capacity of corresponding network; ¶0126 packet pairs exceeds the predetermined threshold, an effective capacity of the corresponding network) or corresponding location of a device transmitting the probe data payload and the one or more non-probe data payloads; (¶0032 network monitoring system includes  terminals (in a) network section (location); ¶0043 terminals  transmits probing packets, non-probing packets; transmission in a packet pair mode; ¶0084 packet group, determines packet loss). 
Thus given the teachings of Jeon it would have been obvious to one of ordinary skill persons in the art before the effective filing date of the claimed invention to combine the teachings of Jeon and Wiley for generating packet pairs comprised of probing or non-probing payloads, wherein the packet pairs comprise payload/header information and exceed established thresholds. One of ordinary skill in the art would be motivated to allow for generating an indication of quality and availability of bandwidth. (See Jeon para 0066)
Although the combination of Wiley and Jeon teaches the method recited above, wherein the combination of Wiley Jeon fail to expressly teach periodically or continuously update the data structure to increase the estimated maximum network capacity value for the network connection for a duration corresponding to the corresponding time of day or for an area corresponding to the corresponding location,  the estimated maximum network capacity value representative of the assessed network bandwidth availability; and responsive to an overcapacity data request for additional availability for usage of existing networking connections beyond nominally allocated capacities during the duration corresponding to the corresponding time of day or from a device located within the area and communicate the overcapacity data request at least partially on the network connection.
Brooks, however discloses, periodically or continuously update the data structure (¶0028 update the database periodically, data relating to actual bandwidth demand; ¶0151 database may be updated (based on) deviations between bandwidth; parameters (bandwidth) are adjusted based) to increase the estimated maximum network capacity value for the network connection for a duration corresponding to the corresponding time of day or for an area corresponding to the corresponding location, (¶0131 calculations, maximum available bandwidth, capacity; ¶0142 bandwidth requirements (based on) time of day; ¶0158 increase bandwidth, over an interval; ¶0187 increase bandwidth, network capacity)) the estimated maximum network capacity value representative of the assessed network bandwidth availability; (¶0125 predicted maximum capacity; ¶0131 available capacity (e.g., bandwidth); ¶0143 calculate bandwidth, maximum required bandwidth; obtain predictive bandwidth) and responsive to an overcapacity data request for additional availability (¶0191 bandwidth requests, available excess capacity) for usage of existing networking connections beyond nominally allocated capacities during the duration corresponding to the corresponding time of day or from a device located within the area, (¶0142 bandwidth requirement, time of day; ¶0158 bandwidth utilization within the network; ¶0188 requests, additional (for) wasted bandwidth; ¶0191 bandwidth requests, available excess capacity) communicate the overcapacity data request at least partially on the network connection. (¶0023 allocating capacity, capacity requirements for services requested, over the network; ¶0142 bandwidth requirement, time of day; ¶0158 bandwidth utilization within the network; ¶0188 requests, additional (for) wasted bandwidth; ¶0191 bandwidth requests, available excess capacity)).
Thus given the teachings of Brooks it would have been obvious to one of ordinary skill persons in the art before the effective filing date of the claimed invention to combine the teachings of Brooks, Wiley and Jeon for periodically updating data storage with estimated network capacity associated with additional available bandwidth wherein user request additional bandwidth based on issues regarding location or time of day. One of ordinary skill in the art would be motivated to allow for implementing policies regarding allocation of additional bandwidth requirements. (See Brooks para 0138)
As to claim 24, the combination of Wiley and Jeon teaches the system recited in claim 21, wherein Wiley further teaches the system of claim 21, wherein the probe data payload is sized to cause a burst in bandwidth required for the transmission of the probe data payload and the one or more non-probe data payloads. (¶0027 traffic rate cause burst; ¶0110 assigning packet size (to) real-time packet flows; to characterize the bandwidth burst; ¶0128 probe, data packets). 
As to claim 29, the combination of Wiley and Jeon teaches the system recited in claim 21, wherein Wiley further teaches the system of claim 21, wherein the estimated maximum network capacity value is reserved for usage during at least one of emergency or priority communications. (¶0254 priority communications; ¶0380 network device of high priority may have unlimited bandwidth access; ¶0387 Bandwidth reserved and allocated based on communications). 
As to claim 31, the combination of Wiley and Jeon teaches the system recited in claim 21, wherein Wiley further teaches the system of claim 21, wherein the estimated maximum network capacity value is transmitted to a network controller. (¶0111 performance information communicated to controller; ¶0115 performance information, such as maximum bandwidth; ¶0130 calculation (of) total (maximum) bandwidth).
As to claim 32, the combination of Wiley and Jeon teaches the system recited in claim 21, wherein Wiley further teaches the system of claim 21, wherein the data structure further includes a picture loss risk tolerance factor value, and the picture loss risk tolerance factor value is used to determine the size of the probe data payload, the picture loss risk tolerance factor value being substantially proportional to the size of the probe data payload. (¶0110 modules to determine packet loss rate; module (include) size of (probe) data packets; ¶0125 probe data packets; ¶0140 network threshold (determines) packet loss; ¶0352 packet loss threshold).
As to claim 33, the combination of Wiley and Jeon teaches the system recited in claim 24, wherein Wiley further teaches the system of claim 24, wherein the data structure further includes a picture loss risk tolerance factor value, and the picture loss risk tolerance factor value is used to determine the size of the burst. (¶0110 modules to determine packet loss rate; ¶0347 packet loss due to bursting; ¶0352 packet loss threshold).
As to claim 35, the combination of Wiley and Jeon teaches the system recited in claim 21, wherein Wiley further teaches the system of claim 21, wherein the data structure is maintained by a central bandwidth manager, the central bandwidth manager configured to triage bandwidth requests and (¶0125 controller, bandwidth management system; ¶0237 data manager, database; ¶0238 data manager configured to request performance information) to identify connections by utilizing at least one of burst probing and step-wise probing. (¶0238 request connectivity, network performance information; ¶0350 rate capacity (performance information) step-wise increase; ¶0358 performance information (with) packet probe measures, (of) bandwidth).
As to claim 37, the combination of Wiley and Jeon teaches the system recited in claim 21, wherein Wiley further teaches the system of claim 21, wherein the initial network capacity is at least one of (i) an allocated network capacity or (ii) an unknown quantity dependent on one or more external characteristics of the network connection. (¶0252 capacity may be a function of the bandwidth; ¶0363 bandwidth allocation). 
As to claim 40, the combination of Wiley and Jeon teaches the system recited in claim 21, wherein Wiley further teaches the system of claim 21, wherein the initial network capacity is constrained by a selection of a data package determining a level of network resources allocated to the network connection by a network provider. (¶0025 bandwidth constraint; ¶0254 select an option for continued service above his or her service agreement limits; ¶0365 re-allocation for strategically controlling congestion).
As to claim 41, Wiley teaches a non-transitory computer readable medium, storing machine interpretable instructions, which when executed, (¶0248 processing unit, memory storing data and program instructions; ¶0249 programs executed by the processing unit) cause a processor to perform a method for assessing network bandwidth availability in a network connection (¶0238 access, obtain network performance information;  performance information (associated with network) connectivity; ¶0258 network performance information bandwidth availability) having unknown excess capacity (¶0033 not knowing metric (associated with) performance information; ¶0184 metrics, used to determine bandwidth; ¶0259 bandwidth is being utilized (as) over-capacity) beyond a first network capacity, (¶0171 first network; ¶0259 bandwidth is being utilized (is) over-capacity) the method comprising: maintaining a data structure (¶0159 network, data structure, table; ¶0296 maintain database of performance (data)) storing an estimated maximum network capacity value(¶0130 statistics including calculations, maximum values, measurements; statistics, including total (maximum) bandwidth; ¶0160 storing specific network performance information the network performance information tables (data structures) for a network connection; (¶0168 performance information (associated with network connection) monitoring one or more network response characteristics of the network connection (¶0111 monitoring, track communication paths, node segments; ¶0260 transmission characteristics within a network being monitored; ¶0307 performance monitoring, connections) to determine whether at least one of increased latency or increased packet loss occurs (¶0106 measure the transmission rate, packet loss determined; ¶0423 network performance information monitored (to determine) packet loss, latency measurements; ¶0426 measurements tracked (monitored) utilized to generate indications of increasing latency, increasing packet loss) responsive to the transmission during a corresponding time of day (¶0105 network performance information includes transmission rate; ¶0106 measure the transmission rate, packet loss determined; ¶0253 timestamps, time of day; ¶0299 data rate, timestamp) and responsive to the one or more network response characteristics indicating that neither increased latency or increased packet loss occurs, (¶0352 packet loss threshold (is used to indicate an increase/decrease in attribute value) not exceeded; ¶0377 network performance information include characteristics of the network (include), packet loss, latency; ¶0426 measurements tracked (monitored) utilized to generate indications of increasing latency, increasing packet loss).
Although Wiley teaches the method recited above, wherein Wiley fails to expressly teach s, generating a probe data payload paired with one or more non-probe data payloads, the probe data payload including additional data based on the one or more non-probe data payloads; transmitting the probe data payload and the one or more non-probe data payloads through a network connection, the probe data payload and the one or more non-probe data payloads exceeding the estimated maximum network capacity value for the network connection by a controlled amount; and or corresponding location of a device transmitting the probe data payload and the one or more non-probe data payloads.
Jeon, however discloses, generating a probe data payload paired with one or more non-probe data payloads, (¶0043 probing packets, non-probing packets; packet pair mode; ¶0045 generation number of packet pairs; ¶0049 probing packets or non-probing packets, generated; ¶0071 packet, payload) the probe data payload including additional data based on the one or more non-probe data payloads; (¶0062 probing packets headers (with) information indicating that the corresponding packet pair; ¶0069 receive probing packets and non-probing packets transmitted by the terminal; ¶0070 packet received (contains) identification information (payload)) transmitting the probe data payload and the one or more non-probe data payloads through a network connection, (¶0043 packet pair mode (of) probing packets, non-probing packets; ¶0049 transmission of probing packets or non-probing packets; ¶0062 probing packets headers (with) information indicating that the corresponding packet pair) the probe data payload and the one or more non-probe data payloads exceeding the estimated maximum network capacity value for the network connection by a controlled amount; (¶0043 probing packets, non-probing packets; packet pair; ¶0044 calculate effective capacity that is the maximum transmittable capacity of corresponding network; ¶0126 packet pairs exceeds the predetermined threshold, an effective capacity of the corresponding network) or corresponding location of a device transmitting the probe data payload and the one or more non-probe data payloads; (¶0032 network monitoring system includes terminals (in a) network section (location); ¶0043  terminals transmits probing packets, non-probing packets; transmission in a packet pair; ¶0071 probing Packet, non-probing packet, payload; ¶0084 packet group, determines packet loss). 
Thus given the teachings of Jeon it would have been obvious to one of ordinary skill persons in the art before the effective filing date of the claimed invention to combine the teachings of Jeon and Wiley for generating packet pairs comprised of probing or non-probing payloads, wherein the packet pairs comprise payload/header information and exceed established thresholds. One of ordinary skill in the art would be motivated to allow for a packet classifier to distinguish between probing and non-probing packets. (See Jeon para 0008)
Although the combination of Wiley and Jeon teaches the method recited above, wherein the combination of Wiley Jeon fail to expressly teach periodically or continuously updating the data structure to increase the estimated maximum network capacity value for the network connection for a duration corresponding to the corresponding time of day or for an area corresponding to the corresponding location, the estimated maximum network capacity value representative of the assessed network bandwidth availability, and responsive to an overcapacity data request for additional availability for usage of existing networking connections beyond nominally allocated capacities during the duration corresponding to the corresponding time of day or from a device located within the area and communicate the overcapacity data request at least partially on the network connection.
Brooks, however discloses, periodically or continuously updating the data structure (¶0028 update the database periodically, data relating to actual bandwidth demand; ¶0151 database may be updated (based on) deviations between bandwidth; parameters (bandwidth) are adjusted based)to increase the estimated maximum network capacity value for the network connection for a duration corresponding to the corresponding time of day or for an area corresponding to the corresponding location, (¶0131 calculations, maximum available bandwidth, capacity; ¶0142 bandwidth requirements (based on) time of day; ¶0158 increase bandwidth, over an interval; ¶0187 increase bandwidth, network capacity) the estimated maximum network capacity value representative of the assessed network bandwidth availability; (¶0125 predicted maximum capacity; ¶0131 available capacity (e.g., bandwidth); ¶0143 calculate bandwidth, maximum required bandwidth; obtain predictive bandwidth) and responsive to an overcapacity data request for additional availability (¶0191 bandwidth requests, available excess capacity) for usage of existing networking connections beyond nominally allocated capacities during the duration corresponding to the corresponding time of day or from a device located within the area, (¶0142 bandwidth requirement, time of day; ¶0158 bandwidth utilization within the network; ¶0188 requests, additional (for) wasted bandwidth; ¶0191 bandwidth requests, available excess capacity) communicate the overcapacity data request at least partially on the network connection. (¶0023 allocating capacity, capacity requirements for services requested, over the network; ¶0142 bandwidth requirement, time of day; ¶0158 bandwidth utilization within the network; ¶0188 requests, additional (for) wasted bandwidth; ¶0191 bandwidth requests, available excess capacity).
Thus given the teachings of Brooks it would have been obvious to one of ordinary skill persons in the art before the effective filing date of the claimed invention to combine the teachings of Brooks, Wiley and Jeon for periodically updating data storage with estimated network capacity associated with additional available bandwidth wherein user request additional bandwidth based on issues regarding location or time of day. One of ordinary skill in the art would be motivated to allow for utilizing algorithms to make bandwidth allocation adjustments to compensate user demands. (See Brooks para 0129)
As to claim 44, the combination of Wiley and Jeon teaches the medium recited in claim 41, wherein Wiley further teaches the non-transitory computer readable medium of claim 41, wherein the probe data payload is sized to cause a burst in bandwidth required for the transmission of the probe data payload and the one or more non-probe data payloads. (¶0027 traffic rate cause burst; ¶0110 assigning packet size (to) real-time packet flows; to characterize the bandwidth burst; ¶0128 probe, data packets). 
As to claim 49, the combination of Wiley and Jeon teaches the medium recited in claim 41, wherein Wiley further teaches the non-transitory computer readable medium of claim 41, wherein the estimated maximum network capacity value is reserved for usage during at least one of emergency or priority communications. (¶0254 priority communications; ¶0380 network device of high priority may have unlimited bandwidth access; ¶0387 Bandwidth reserved and allocated based on communications). 
As to claim 51, the combination of Wiley and Jeon teaches the medium recited in claim 41, wherein Wiley further teaches the non-transitory computer readable medium of claim 41, wherein the estimated maximum network capacity value is transmitted to a network controller. (¶0111 performance information communicated to controller; ¶0115 performance information, such as maximum bandwidth; ¶0130 calculation (of) total (maximum) bandwidth).
As to claim 52, the combination of Wiley and Jeon teaches the medium recited in claim 41, wherein Wiley further teaches the non-transitory computer readable medium of claim 41, wherein the data structure further includes a picture loss risk tolerance factor value, and the picture loss risk tolerance factor value is used to determine the size of the probe data payload, the picture loss risk tolerance factor value being substantially proportional to the size of the probe data payload. (¶0110 modules to determine packet loss rate; module (include) size of (probe) data packets; ¶0125 probe data packets; ¶0140 network threshold (determines) packet loss; ¶0352 packet loss threshold).
As to claim 53, the combination of Wiley and Jeon teaches the medium recited in claim 44, wherein Wiley further teaches The non-transitory computer readable medium of claim 44, wherein the data structure further includes a picture loss risk tolerance factor value, and the picture loss risk tolerance factor value is used to determine the size of the burst. (¶0110 determine packet rate, measure burst; ¶0347 packet loss due to bursting; ¶0352 packet loss threshold).
As to claim 55, the combination of Wiley and Jeon teaches the medium recited in claim 41, wherein Wiley further teaches the non-transitory computer readable medium of claim 41, wherein the data structure is maintained by a central bandwidth manager, the central bandwidth manager configured to triage bandwidth requests (¶0125 controller, bandwidth management; ¶0237 data manager, database; ¶0238 data manager configured to request performance information) and to identify connections by utilizing at least one of burst probing and step-wise probing. (¶0238 request connectivity, network performance information; ¶0350 rate capacity (performance information) step-wise increase; ¶0358 performance information (with) packet probe measures (of) bandwidth).
As to claim 57, the combination of Wiley and Jeon teaches the medium recited in claim 41, wherein Wiley further teaches the non-transitory computer readable medium of claim 41, wherein the initial network capacity is at least one of (i) an allocated network capacity or (ii) an unknown quantity dependent on one or more external characteristics of the network connection. (¶0252 capacity may be a function of the bandwidth; ¶0363 bandwidth allocation).
As to claim 60, the combination of Wiley and Jeon teaches the medium recited in claim 41, wherein Wiley further teaches the non-transitory computer readable medium of claim 41, wherein the initial network capacity is constrained by a selection of a data package determining a level of network resources allocated to the network connection by a network provider. (¶0025 bandwidth constraint; ¶0254 select an option for continued service above his or her service agreement limits; ¶0365 re-allocation for strategically controlling congestion).
Claims 2-3, 5, 18-19, 22-23, 25, 38-39, 42-43, 45 and 58-59 are rejected under 35 U.S.C. 103 as being unpatentable over Wiley (US20080049776) in view of Jeon (US20140119214) and in further view of Brooks (US20170019307) and in further view of Sze (US20150223098).
As to claim 2, Although the combination of Wiley, Jeon and Brooks teach the method recited in claim 1, wherein the combination of Wiley, Jeon and Brooks fail to expressly teach the method of claim 1, wherein the probe data payload is sized such that the latency responsive to the addition of the probe data payload to the transmission is less than or equal to a glass-to-glass latency between a transmitter and an endpoint.
Sze, however discloses, the method of claim 1, wherein the probe data payload is sized such that the latency responsive to the addition of the probe data payload to the transmission is less than or equal to a glass-to-glass latency between a transmitter and an endpoint. (¶0049 System latency, or end-to-end latency, may be referred to as Glass to Glass latency; ¶0104 data, probing all connections; ¶0108 transmission that can meet pre-determined system latency). 
Thus given the teachings of Sze it would have been obvious to one of ordinary skill persons in the art before the effective filing date of the claimed invention to combine the teachings of Sze, Wiley, Jeon and Brooks for transmission rate meets or doesn’t exceed latency threshold. One of ordinary skill in the art would be motivated to allow for providing improved error resiliency. (See Sze para 0054)
As to claim 3, Although the combination of Wiley, Jeon and Brooks teach the method recited in claim 1, wherein the combination of Wiley, Jeon and Brooks fail to expressly teach the method of claim 1, wherein the probe data payload is sized such that the latency responsive to the addition of the probe data payload to the transmission is less than or equal to a glass-to-glass latency between a transmitter and an endpoint reduced by a safety factor margin.
Sze, however discloses, the method of claim 1, wherein the probe data payload is sized such that the latency responsive to the addition of the probe data payload to the transmission is less than or equal to a glass-to-glass latency between a transmitter and an endpoint reduced by a safety factor margin. (¶0049 System latency, or end-to-end latency, may be referred to as Glass to Glass latency; ¶0051 data rate meets system latency threshold; ¶00065 network latency, transmitter to receiver; ¶0104 data, probing all connections; ¶0108 transmission that can meet pre-determined system latency).
Thus given the teachings of Sze it would have been obvious to one of ordinary skill persons in the art before the effective filing date of the claimed invention to combine the teachings of Sze, Wiley, Jeon and Brooks for transmission rate meets or doesn’t exceed latency threshold. One of ordinary skill in the art would be motivated to allow for improved picture quality. (See Sze para 0054)
As to claim 5, Although the combination of Wiley, Jeon and Brooks teach the method recited in claim 4, wherein the combination of Wiley, Jeon and Brooks fail to expressly teach the method of claim 4, wherein at least one of the increased latency and the increased packet loss is averaged across a pre-defined duration of time.
Sze, however discloses, the method of claim 4, wherein at least one of the increased latency and the increased packet loss is averaged across a pre-defined duration of time. (¶0075 network latency increases; ¶0078 estimate of the average network latency; increased system latency; ¶0099 measuring network latency, at fixed intervals).
Thus given the teachings of Sze it would have been obvious to one of ordinary skill persons in the art before the effective filing date of the claimed invention to combine the teachings of Sze, Wiley, Jeon and Brooks for average increased latency or packet loss over fixed intervals automatic detection of connection characteristics. (See Sze para 0082)
As to claim18, Although the combination of Wiley, Jeon and Brooks teach the method recited in claim 1, wherein the combination of Wiley, Jeon and Brooks fail to expressly teach the method of claim 1, wherein the network connection comprises one or more bonded or blended network connections, the estimated network capacity value based on an overall network capacity provided across all or a part of the one or more bonded or blended network connections.
Sze, however discloses, the method of claim 1, wherein the network connection comprises one or more bonded or blended network connections, the estimated network capacity value based on an overall network capacity provided across all or a part of the one or more bonded or blended network connections. (¶0080 capacity of the connections; ¶0081 bonded group of connections; ¶0104 estimate for the data rate(bandwidth)achieved (based on) bonded set of connections).
Thus given the teachings of Sze it would have been obvious to one of ordinary skill persons in the art before the effective filing date of the claimed invention to combine the teachings of Sze, Wiley, Jeon and Brooks for estimating capacity for bonded connections. One of ordinary skill in the art would be motivated to allow for categorizing connections. (See Sze para 0059)
As to claim 19, Although the combination of Wiley, Jeon and Brooks teach the method recited in claim 1, wherein the combination of Wiley, Jeon and Brooks fail to expressly teach the method of claim 1, further comprising: processing the data structure to determine whether the estimated maximum network capacity value for the network connection is sufficient to fulfill a target network capacity value; upon determining that the estimated maximum network capacity value is not sufficient to fulfill the target network capacity value, requesting additional network resources for bonding or blending with the network connection.
Sze, however discloses, the method of claim 1, further comprising: processing the data structure to determine whether the estimated maximum network capacity value for the network connection is sufficient to fulfill a target network capacity value; (¶0070 connection has sufficient bandwidth and a sufficiently low; ¶0102 requested additional data rate; ¶0104 estimate for the data rate(bandwidth)achieved (based on) bonded set of connections) upon determining that the estimated maximum network capacity value is not sufficient to fulfill the target network capacity value, requesting additional network resources for bonding or blending with the network connection. (¶0070 connection has sufficient bandwidth and a sufficiently low; ¶0102 ensure sufficient data rate is available; ¶0104 data rate(bandwidth)achieved (based on) bonded set of connections).
Thus given the teachings of Sze it would have been obvious to one of ordinary skill persons in the art before the effective filing date of the claimed invention to combine the teachings of Sze, Wiley, Jeon and Brooks for determining sufficient capacity for bonded connections. One of ordinary skill in the art would be motivated to allow for implementing error correction techniques associated errors introduced by the bonded connection characteristics. (See Sze para 0004)
As to claim 22, Although the combination of Wiley, Jeon and Brooks teach the system recited in claim 21, wherein the combination of Wiley, Jeon and Brooks fail to expressly teach the system of claim 21, wherein the probe data payload is sized such that the latency responsive to the addition of the probe data payload to the transmission is less than or equal to a glass-to-glass latency between a transmitter and an endpoint.
Sze, however discloses, the system of claim 21, wherein the probe data payload is sized such that the latency responsive to the addition of the probe data payload to the transmission is less than or equal to a glass-to-glass latency between a transmitter and an endpoint. (¶0049 System latency, or end-to-end latency, may be referred to as Glass to Glass latency; ¶0051 data rate meets system latency threshold; ¶0104 data, probing all connections; ¶0108 transmission that can meet pre-determined system latency).
Thus given the teachings of Sze it would have been obvious to one of ordinary skill persons in the art before the effective filing date of the claimed invention to combine the teachings of Sze, Wiley, Jeon and Brooks for transmission rate meets or doesn’t exceed latency threshold. One of ordinary skill would be motivated to allow for receiving error notifications based on latency exceeding threshold value. (See Sze para 0006)
As to claim 23, Although the combination of Wiley, Jeon and Brooks teach the system recited in claim 21, wherein the combination of Wiley, Jeon and Brooks fail to expressly teach the system of claim 21, wherein the probe data payload is sized such that the latency responsive to the addition of the probe data payload to the transmission is less than or equal to a glass-to-glass latency between a transmitter and an endpoint reduced by a safety factor margin. 
Sze, however discloses, the system of claim 21, wherein the probe data payload is sized such that the latency responsive to the addition of the probe data payload to the transmission is less than or equal to a glass-to-glass latency between a transmitter and an endpoint reduced by a safety factor margin. (¶0049 System latency, or end-to-end latency, may be referred to as Glass to Glass latency; ¶0051 data rate meets system latency threshold; ¶0065 network latency, transmitter to receiver; ¶0104 data, probing all connections; ¶0108 transmission that can meet pre-determined system latency). 
Thus given the teachings of Sze it would have been obvious to one of ordinary skill persons in the art before the effective filing date of the claimed invention to combine the teachings of Sze, Wiley, Jeon and Brooks for determining latency doesn’t exceed threshold. One of ordinary skill in the art would be motivated to allow for reporting conditions associated with latency to improve network performance. (See Sze para 0070)
As to claim 25, Although the combination of Wiley, Jeon and Brooks teach the system recited in claim 24, wherein the combination of Wiley, Jeon and Brooks fail to expressly teach the system of claim 24, wherein at least one of the increased latency and the increased packet loss is averaged across a pre-defined duration of time.
Sze, however discloses, the system of claim 24, wherein at least one of the increased latency and the increased packet loss is averaged across a pre-defined duration of time. (¶0075 network latency increases; ¶0078 estimate of the average network latency; increased system latency; ¶0099 measuring network latency, at fixed intervals).
Thus given the teachings of Sze it would have been obvious to one of ordinary skill persons in the art before the effective filing date of the claimed invention to combine the teachings of Sze, Wiley, Jeon and Brooks for determine average latency or packet loss. One of ordinary skill in the art would be motivated to allow for comparing average and current values. (See Sze para 0078)
As to claim38, Although the combination of Wiley, Jeon and Brooks teach the system recited claim 21, wherein the combination of Wiley, Jeon and Brooks fail to expressly teach The system of claim 21, wherein the network connection comprises one or more bonded or blended network connections, the estimated network capacity value based on an overall network capacity provided across all or a part of the one or more bonded or blended network connections; and wherein the overcapacity data request for additional availability is allocated across all of the one or more bonded or blended network connections.
Sze, however discloses, the system of claim 21, wherein the network connection comprises one or more bonded or blended network connections, the estimated network capacity value based on an overall network capacity provided across all or a part of the one or more bonded or blended network connections; (¶0080 capacity of the connections; ¶0081 bonded group of connections; ¶0104 estimate for the data rate(bandwidth)achieved (based on) bonded set of connections) and wherein the overcapacity data request for additional availability is allocated across all of the one or more bonded or blended network connections. (¶0046 platform includes or is linked to a network connection bonding; ¶0102 additional data rate is requested, to ensure that sufficient additional data rate is available of one or more other connections; ¶0104 estimate for the data rate(bandwidth)achieved (based on) bonded set of connections).
Thus given the teachings of Sze it would have been obvious to one of ordinary skill persons in the art before the effective filing date of the claimed invention to combine the teachings of Sze, Wiley, Jeon and Brooks for estimating capacity for bonded connections. One of ordinary skill in the art would be motivated to allow for implementing a decision tree to improve data transmission performance. (See Sze para 0061)
As to claim 39, Although the combination of Wiley, Jeon and Brooks teach the system recited in claim 21, wherein the combination of Wiley, Jeon and Brooks fail to expressly teach the system of claim 21, the system further comprising: a network controller configured to process the data structure to determine whether the estimated maximum network capacity value for the network connection is sufficient to fulfill a target network capacity value, and the network controller is configured to, upon determining that the estimated maximum network capacity value is not sufficient to fulfill the target network capacity value, generate one or more requests additional network resources for bonding or blending with the network connection.
Sze, however discloses, the system of claim 21, the system further comprising: a network controller configured to process the data structure to determine whether the estimated maximum network capacity value for the network connection is sufficient to fulfill a target network capacity value, and the network controller is configured to, (¶0070 connection has sufficient bandwidth and a sufficiently low; ¶0102 requested additional data rate; ¶0104 estimate for the data rate(bandwidth)achieved (based on) bonded set of connections) upon determining that the estimated maximum network capacity value is not sufficient to fulfill the target network capacity value, generate one or more requests additional network resources for bonding or blending with the network connection. (¶0070 connection has sufficient bandwidth and a sufficiently low; ¶0102 ensure sufficient data rate is available; ¶0104 data rate(bandwidth)achieved (based on) bonded set of connections).
Thus given the teachings of Sze it would have been obvious to one of ordinary skill persons in the art before the effective filing date of the claimed invention to combine the teachings of Sze, Wiley, Jeon and Brooks for estimating capacity for bonded connections is sufficient. One of ordinary skill in the art would be motivated to allow for receiving a system latency requirement associated with the transmission of the data set. (See Sze para 0022)
As to claim 42, Although the combination of Wiley, Jeon and Brooks teach the medium recited in claim 41, wherein the combination of Wiley, Jeon and Brooks fail to expressly teach the non-transitory computer readable medium of claim 41, wherein the probe data payload is sized such that the latency responsive to the addition of the probe data payload to the transmission is less than or equal to a glass-to-glass latency between a transmitter and an endpoint.
Sze, however discloses, the non-transitory computer readable medium of claim 41, wherein the probe data payload is sized such that the latency responsive to the addition of the probe data payload to the transmission is less than or equal to a glass-to-glass latency between a transmitter and an endpoint. (¶0049 System latency, or end-to-end latency, may be referred to as Glass to Glass latency; ¶0104 data, probing all connections; ¶0108 transmission that can meet pre-determined system latency).
Thus given the teachings of Sze it would have been obvious to one of ordinary skill persons in the art before the effective filing date of the claimed invention to combine the teachings of Sze, Wiley, Jeon and Brooks for data transmission rate equal or less latency threshold. One of ordinary skill in the art would be motivated to allow for implementing criteria associated with latency requirements. (See Sze para 0022)
As to claim 43, Although the combination of Wiley, Jeon and Brooks teach the medium recited in claim 41, wherein the combination of Wiley, Jeon and Brooks fail to expressly teach the non-transitory computer readable medium of claim 41, wherein the probe data payload is sized such that the latency responsive to the addition of the probe data payload to the transmission is less than or equal to a glass-to-glass latency between a transmitter and an endpoint reduced by a safety factor margin.  
Sze, however discloses, the non-transitory computer readable medium of claim 41, wherein the probe data payload is sized such that the latency responsive to the addition of the probe data payload to the transmission is less than or equal to a glass-to-glass latency between a transmitter and an endpoint reduced by a safety factor margin. (¶0049 System latency, or end-to-end latency, may be referred to as Glass to Glass latency; ¶0051 data rate meets system latency threshold; ¶0065 network latency, transmitter to receiver; ¶0104 data, probing all connections; ¶0108 transmission that can meet pre-determined system latency). 
Thus given the teachings of Sze it would have been obvious to one of ordinary skill persons in the art before the effective filing date of the claimed invention to combine the teachings of Sze, Wiley, Jeon and Brooks for identifying data transmission is equal to or less latency. One of ordinary skill in the art would be motivated to allow for generating performance data associated with transmission rates. (See Sze para 0014)
As to claim 45, Although the combination of Wiley, Jeon and Brooks teach the medium recited in claim 44, wherein the combination of Wiley, Jeon and Brooks fail to expressly teach the non-transitory computer readable medium of claim 44, wherein at least one of the increased latency and the increased packet loss is averaged across a pre-defined duration of time.
Sze, however discloses, the non-transitory computer readable medium of claim 44, wherein at least one of the increased latency and the increased packet loss is averaged across a pre-defined duration of time. (¶0075 network latency increases; ¶0078 estimate of the average network latency; increased system latency; ¶0099 measuring network latency, at fixed intervals).
 Thus given the teachings of Sze it would have been obvious to one of ordinary skill persons in the art before the effective filing date of the claimed invention to combine the teachings of Sze, Wiley, Jeon and Brooks for averaging latency or packet loss. One of ordinary skill in the art would be motivated to allow for utilizing algorithms to assist in improving network performance. (See Sze para 0038)
As to claim 58, Although the combination of Wiley, Jeon and Brooks teach the medium recited in claim 41, wherein the combination of Wiley, Jeon and Brooks fail to expressly teach the non-transitory computer readable medium of claim 41, wherein the network connection comprises one or more bonded or blended network connections, the estimated network capacity value based on an overall network capacity provided across all or a part of the one or more bonded or blended network connections; and wherein the overcapacity data request for additional availability is allocated across all of the one or more bonded or blended network connections.  
Sze, however discloses, The non-transitory computer readable medium of claim 41, wherein the network connection comprises one or more bonded or blended network connections, the estimated network capacity value based on an overall network capacity provided across all or a part of the one or more bonded or blended network connections; (¶0070 connection has sufficient bandwidth and a sufficiently low; ¶0102 requested additional data rate; ¶0104 estimate for the data rate(bandwidth)achieved (based on) bonded set of connections) and wherein the overcapacity data request for additional availability is allocated across all of the one or more bonded or blended network connections. (¶0046 platform includes or is linked to a network connection bonding; ¶0102 additional data rate is requested, to ensure that sufficient additional data rate is available of one or more other connections; ¶0104 estimate for the data rate(bandwidth)achieved (based on) bonded set of connections).
Thus given the teachings of Sze it would have been obvious to one of ordinary skill persons in the art before the effective filing date of the claimed invention to combine the teachings of Sze, Wiley, Jeon and Brooks for allocating network capacity for bonded connections. One of ordinary skill in the art would be motivated to allow for transferring large data sets in real-time. (See Sze para 0115)
As to claim 59, Although the combination of Wiley, Jeon and Brooks teach the medium recited in claim 41, wherein the combination of Wiley, Jeon and Brooks fail to expressly teach the non-transitory computer readable medium of claim 41, wherein the method further comprises: processing the data structure to determine whether the estimated maximum network capacity value for the network connection is sufficient to fulfill a target network capacity value; upon determining that the estimated maximum network capacity value is not sufficient to fulfill the target network capacity value, requesting additional network resources for bonding or blending with the network connection.
Sze, however discloses, the non-transitory computer readable medium of claim 41, wherein the method further comprises: processing the data structure to determine whether the estimated maximum network capacity value for the network connection is sufficient to fulfill a target network capacity value; (¶0070 connection has sufficient bandwidth and a sufficiently low; ¶0102 requested additional data rate; ¶0104 estimate for the data rate (bandwidth) achieved (based on) bonded set of connections) upon determining that the estimated maximum network capacity value is not sufficient to fulfill the target network capacity value, requesting additional network resources for bonding or blending with the network connection. (¶0070 connection has sufficient bandwidth and a sufficiently low; ¶0102 ensure sufficient data rate is available; ¶0104 data rate(bandwidth)achieved (based on) bonded set of connections).
Thus given the teachings of Sze it would have been obvious to one of ordinary skill persons in the art before the effective filing date of the claimed invention to combine the teachings of Sze, Wiley, Jeon and Brooks for satisfying capacity estimates. One of ordinary skill in the art would be motivated to allow for automated categorization of connection. (See Sze para 0115)
Claims 6-8, 14, 26-28, 34, 46-48 and 54 are rejected under 35 U.S.C. 103 as being unpatentable over Wiley (US20080049776) in view of Jeon (US20140119214) and in further view of Brooks (US20170019307) and in further view of Dillion (US20130322255).
As to claim 6, the combination of Wiley, Jeon and Brooks teach the method recited in claim 1, wherein Jeon further teaches the method of claim 1, comprising: iteratively probing the network connection by generating one or more additional probe data payloads, each sequential additional probe data payload of the one or more additional probe data payloads being sized to require differing amounts of data than a previous probe data payload, (¶0038 service packet is compatibly used for probing; ¶0041 service packet generated ith dynamically changing sizes; ¶0044 probing packets perform network monitoring) the one or more additional probe data payloads used to iteratively update the estimated maximum network capacity value for the network connection over a period of time; (¶0064 bandwidth of the network are updated measured by probing packets in the packet pair).
Thus given the teaching of Jeon it would have been obvious to one of ordinary skill persons in the art before the effective filing date of the claimed invention to combine the teachings of Jeon, Wiley, Brooks and Dillion for measured probe data updates capacity. One of ordinary skill in the art would be motivated to allow for obtain accurate monitoring data. (See Jeon para 0064)
 Although the combination of Wiley, Jeon and Brooks teach the method recited above, wherein the combination of Wiley, Jeon and Brooks fail to expressly teach wherein the size of each sequential additional probe data payload is increased responsive to the one or more network response characteristics when the one or more network response characteristics indicate that neither increased latency or increased packet loss occurs; or wherein the size of each sequential additional probe data payload is decreased responsive to the one or more network response characteristics when the one or more network response characteristics indicate that at least one of increased latency and increased packet loss occurs.
Dillion, however discloses, and wherein the size of each sequential additional probe data payload is increased responsive to the one or more network response characteristics when the one or more network response characteristics indicate that neither increased latency or increased packet loss occurs; (¶0015 parameters determined based on the probe transaction; increasing, decreasing latency; ¶0071 determined latency not changed; ¶0109 probe transaction, probe packets; determine the latency; ¶0196 packet size impacts latency) or wherein the size of each sequential additional probe data payload is decreased responsive to the one or more network response characteristics when the one or more network response characteristics indicate that at least one of increased latency and increased packet loss occurs. (¶0015 parameters determined based on the probe transaction; increasing, decreasing latency; ¶0109 probe transaction, probe packets; determine the latency; ¶0152 adjusted probe transactions; ¶0196 packet size impacts latency). 
Thus given the teachings of Dillion it would have been obvious to one of ordinary skill persons in the art before the effective filing date of the claimed invention to combine the teachings of Dillion, Wiley, Jeon and Brooks for packet size associated with increased latency. One of ordinary skill in the art would be motivated to allow for quality of service to be implemented across the network. (See Dillion para 0010)
As to claim 7, Although the combination of Wiley, Jeon and Brooks teach the method recited in claim 6, wherein the combination of Wiley, Jeon and Brooks fail to expressly teach the method of claim 6, wherein the size of the increase or the decrease of size of each sequential additional probe data payload is a constant value.
Dillion, however discloses, the method of claim 6, wherein the size of the increase or the decrease of size of each sequential additional probe data payload is a constant value. (¶0109 probe transaction, probe packets; ¶0152 adjusted probe transactions (packet); ¶0197 rate reduction, fixed value).
Thus given the teachings of Dillion, it would have been obvious to one of ordinary skill persons in the art before the effective filing date of the claimed invention to combine the teachings of Dillion, Wiley, Jeon and Brooks for adjusting probe data. One of ordinary skill in the art would be motivated to allow for encapsulating the packet payload. (See Dillion para 0047)
As to claim 8, Although the combination of Wiley, Jeon and Brooks teach the method recited in claim 6, wherein the combination of Wiley, Jeon and Brooks fail to expressly teach the method of claim 6, wherein the iterative probing occurs until a steady state estimated maximum network capacity value is observed for a period of time, and comprising: updating the data structure to store the steady-state estimated maximum network capacity value.
Dillion, however discloses, The method of claim 6, wherein the iterative probing occurs until a steady state estimated maximum network capacity value is observed for a period of time, (¶0165 Probe Transaction back to steady state; ¶0176 monitor traffic (until) maintains status, state; ¶0237 estimate capacity) and comprising: updating the data structure to store the steady-state estimated maximum network capacity value. (¶0162 steady state storage; ¶0163 when state keeps steady stream; transactions updates; ¶0165 Probe Transaction back to steady state).
Thus given the teachings of Dillion, it would have been obvious to one of ordinary skill persons in the art before the effective filing date of the claimed invention to combine the teachings of Dillion, Wiley, Jeon and Brooks for maintain a steady state. One of ordinary skill in the art would be motivated to allow for a router device to store status information. (See Dillion para 0050)
As to claim 14, Although the combination of Wiley, Jeon and Brooks teach the method recited in claim 7, wherein Wiley further teaches the method of claim 7, wherein the data structure further includes a picture loss risk tolerance factor value, and the picture loss risk tolerance factor value is used to determine the size of the constant value. (¶0015 probe that may be used to trace data packets, locate a packet loss; ¶0184 packets used to determine packet loss; ¶0352 packet loss threshold).
As to claim 26, the combination of Wiley, Jeon and Brooks teach the system recited in claim 21, wherein Jeon further teaches the system of claim 21, the processor further configured to iteratively probe the network connection by generating one or more additional probe data payloads, each sequential additional probe data payload of the one or more additional probe data payloads being sized to require differing amounts of data than a previous probe data payload, (¶0038 service packet is compatibly used for probing; ¶0041 service packet generated ith dynamically changing sizes; ¶0044 probing packets perform network monitoring) the one or more additional probe data payloads used to iteratively update the estimated maximum network capacity value for the network connection over a period of time; (¶0064 bandwidth of the network are updated measured by probing packets in the packet pair).
Thus given the teaching of Jeon it would have been obvious to one of ordinary skill persons in the art before the effective filing date of the claimed invention to combine the teachings of Jeon, Wiley, Brooks and Dillion for updating network capacity utilizing probe packets. One of ordinary skill in the art would be motivated to allow for identifying irregular patterns associated with network traffic. (See Jeon para 0099)
Although the combination of Wiley, Jeon and Brooks teach the method recited above, wherein the combination of Wiley, Jeon and Brooks fail to expressly teach wherein the size of each sequential additional probe data payload is increased responsive to the one or more network response characteristics when the one or more network response characteristics indicate that neither increased latency or increased packet loss occurs; or wherein the size of each sequential additional probe data payload is decreased responsive to the one or more network response characteristics when the one or more network response characteristics indicate that at least one of increased latency and increased packet loss occurs.
Dillion, however discloses, and wherein the size of each sequential additional probe data payload is increased responsive to the one or more network response characteristics when the one or more network response characteristics indicate that neither increased latency or increased packet loss occurs; (¶0015 parameters determined based on the probe transaction; increasing latency; ¶0071 determined latency has not changed; ¶0109 probe transaction, probe packets; determine the latency; ¶0196 packet size impacts latency) or wherein the size of each sequential additional probe data payload is decreased responsive to the one or more network response characteristics when the one or more network response characteristics indicate that at least one of increased latency and increased packet loss occurs. (¶0015 parameters determined based on the probe transaction; increasing, decreasing latency; ¶0109 probe transaction, probe packets; determine the latency; ¶0152 adjusted probe transactions; ¶0196 packet size impacts latency). 
Thus given the teachings of Dillion, it would have been obvious to one of ordinary skill persons in the art before the effective filing date of the claimed invention to combine the teachings of Dillion, Wiley, Jeon and Brooks for increase probe size to increase latency/packet loss. One of ordinary skill in the art would be motivated to allow for implementing application-level quality of service traffic requirements. (See Dillion para 0009)
As to claim 27, the combination of Wiley, Jeon and Brooks teach the system recited in claim 21, wherein the combination of Wiley, Jeon and Brooks fail to expressly teach the system of claim 26, wherein the size of the increase or the decrease of size of each sequential additional probe data payload is a constant value.
Dillion, however discloses, The system of claim 26, wherein the size of the increase or the decrease of size of each sequential additional probe data payload is a constant value. (¶0109 probe transaction, probe packets; ¶0152 adjusted probe transactions; ¶0197 rate reduction, fixed value).
Thus given the teachings of Dillion, it would have been obvious to one of ordinary skill persons in the art before the effective filing date of the claimed invention to combine the teachings of Dillion, Wiley, Jeon and Brooks for increase/decrease probe values. One of ordinary skill in the art would be motivated to allow for utilizing deep-packet inspection to classify packet sizes. (See Dillion para 0059)
As to claim 28, the combination of Wiley, Jeon and Brooks teach the system recited in claim 21, wherein the combination of Wiley, Jeon and Brooks fail to expressly teach the system of claim 26, wherein the iterative probing occurs until a steady state estimated maximum network capacity value is observed for a period of time, and comprising: updating the data structure to store the steady-state estimated maximum network capacity value.
Dillion, however discloses, the system of claim 26, wherein the iterative probing occurs until a steady state estimated maximum network capacity value is observed for a period of time, (¶0165 Probe Transaction back to steady state; ¶0176 monitor traffic (until) maintains status, state; ¶0237 estimate capacity) and comprising: updating the data structure to store the steady-state estimated maximum network capacity value. (¶0162 steady state storage; ¶0163 when state keeps steady stream; transactions updates; ¶0165 Probe Transaction back to steady state).
Thus given the teachings of Dillion, it would have been obvious to one of ordinary skill persons in the art before the effective filing date of the claimed invention to combine the teachings of Dillion, Wiley, Jeon and Brooks for maintaining steady state utilizing probed packets. One of ordinary skill in the art would be motivated to allow for controlling transmission peaks. (See Dillion para 0237)
As to claim 34 the combination of Wiley, Jeon and Brooks teach the system recited in claim 27, wherein Wiley further teaches the system of claim 27, wherein the data structure further includes a picture loss risk tolerance factor value, and the picture loss risk tolerance factor value is used to determine the size of the constant value. (¶0015 probe that may be used to trace data packets, locate a packet loss; ¶0184 packets used to determine packet loss; ¶0352 packet loss threshold).
As to claim 46 the combination of Wiley, Jeon and Brooks teach the medium recited in claim 41, wherein Jeon further teaches the non-transitory computer readable medium of claim 41, wherein the method comprises: iteratively probing the network connection by generating one or more additional probe data payloads, each sequential additional probe data payload of the one or more additional probe data payloads being sized to require differing amounts of data than a previous probe data payload (¶0038 service packet is compatibly used for probing; ¶0041 service packet generated with dynamically changing sizes; ¶0044 probing packets perform network monitoring) the one or more additional probe data payloads used to iteratively update the estimated maximum network capacity value for the network connection over a period of time; (¶0064 bandwidth of the network are updated measured by probing packets in the packet pair).
Thus given the teaching of Jeon it would have been obvious to one of ordinary skill persons in the art before the effective filing date of the claimed invention to combine the teachings of Jeon, Wiley, Brooks and Dillion for updating capacity based on probe results. One of ordinary skill in the art would be motivated to allow for calculating network speed quality. (See Jeon para 0088)
Although the combination of Wiley, Jeon and Brooks teach the method recited above, wherein the combination of Wiley, Jeon and Brooks fail to expressly teach wherein the size of each sequential additional probe data payload is increased responsive to the one or more network response characteristics when the one or more network response characteristics indicate that neither increased latency or increased packet loss occurs; or wherein the size of each sequential additional probe data payload is decreased responsive to the one or more network response characteristics when the one or more network response characteristics indicate that at least one of increased latency and increased packet loss occurs.
Dillion, however discloses, and wherein the size of each sequential additional probe data payload is increased responsive to the one or more network response characteristics when the one or more network response characteristics indicate that neither increased latency or increased packet loss occurs; (¶0015 parameters determined based on the probe transaction; increasing latency; ¶0071 determined latency not changed; ¶0109 probe transaction, probe packets; determine the latency; ¶0152 adjusted probe transactions; ¶0196 packet size impacts latency) or wherein the size of each sequential additional probe data payload is decreased responsive to the one or more network response characteristics when the one or more network response characteristics indicate that at least one of increased latency and increased packet loss occurs. (¶0015 parameters determined based on the probe transaction; increasing, decreasing latency; ¶0109 probe transaction, probe packets; determine the latency; ¶0152 adjusted probe transactions; ¶0196 packet size impacts latency). 
Thus given the teachings of Dillion, it would have been obvious to one of ordinary skill persons in the art before the effective filing date of the claimed invention to combine the teachings of Dillion, Wiley, Jeon and Brooks for increases packet size to increase latency. One of ordinary skill in the art would be motivated to allow for setting of network throughput limits based on measured parameters. (See Dillion para 0068)
As to claim 47, the combination of Wiley, Jeon and Brooks teach the medium recited in claim 46, wherein the combination of Wiley, Jeon and Brooks fail to expressly teach the non-transitory computer readable medium of claim 46, wherein the size of the increase or the decrease of size of each sequential additional probe data payload is a constant value.
Dillion, however discloses, the non-transitory computer readable medium of claim 46, wherein the size of the increase or the decrease of size of each sequential additional probe data payload is a constant value. (¶0109 probe transaction, probe packets; ¶0152 adjusted probe transactions; ¶0197 rate reduction, fixed value).
Thus given the teachings of Dillion, it would have been obvious to one of ordinary skill persons in the art before the effective filing date of the claimed invention to combine the teachings of Dillion, Wiley, Jeon and Brooks for increasing/decreasing packet size. One of ordinary skill in the art would be motivated to allow for automatic measurements. (See Dillion para 0049)
As to claim 48, although the combination of Wiley, Jeon and Brooks teach the medium recited in claim 46, wherein the combination of Wiley, Jeon and Brooks fail to expressly teach The non-transitory computer readable medium of claim 46, wherein the iterative probing occurs until a steady state estimated maximum network capacity value is observed for a period of time, and comprising: updating the data structure to store the steady-state estimated maximum network capacity value.
Dillion, however discloses, the non-transitory computer readable medium of claim 46, wherein the iterative probing occurs until a steady state estimated maximum network capacity value is observed for a period of time, (¶0165 Probe Transaction back to steady state; ¶0176 monitor traffic (until) maintains status, state; ¶0237 estimate capacity) and comprising: updating the data structure to store the steady-state estimated maximum network capacity value. (¶0162 steady state storage; ¶0163 when state keeps steady stream; transactions updates; ¶0165 Probe Transaction back to steady state).
Thus given the teachings of Dillion, it would have been obvious to one of ordinary skill persons in the art before the effective filing date of the claimed invention to combine the teachings of Dillion, Wiley, Jeon and Brooks for using probe packets to maintain steady state. One of ordinary skill in the art would be motivated to allow for requesting probe packets. (See Dillion para 0136)
As to claim 54 the combination of Wiley, Jeon and Brooks teach the medium recited in claim 47, wherein Wiley further teaches The non-transitory computer readable medium of claim 47, wherein the data structure further includes a picture loss risk tolerance factor value, and the picture loss risk tolerance factor value is used to determine the size of the constant value. (¶0015 probe that may be used to trace data packets, locate a packet loss; ¶0184 packets used to determine packet loss; ¶0352 packet loss threshold).
Claims 10, 16, 30, 36, 50 and 56 are rejected under 35 U.S.C. 103 as being unpatentable over Wiley (US20080049776) in view of Jeon (US20140119214) and in further view of Brooks (US20170019307) and in further view of Mackay (US20160337223).
As to claim 10, although the combination of Wiley, Jeon and Brooks teach the method recited in claim 1, wherein the combination of Wiley, Jeon and Brooks fail to expressly teach the method of claim 1, wherein the data structure is populated with an initial estimated maximum network capacity value set at an initial network capacity value.
Mackay, however discloses, the method of claim 1, wherein the data structure is populated with an initial estimated maximum network capacity value set at an initial network capacity value. (¶0299 initial bandwidth estimate; ¶0329 Initialize the bandwidth estimate during initial setup; ¶0339 maximum bandwidth estimate).
Thus given the teachings of Mackay it would have been obvious to one of ordinary skill persons in the art before the effective filing date of the claimed invention to combine the teachings of Mackay, Wiley, Jeon and Brooks for estimating initial network capacity. One of ordinary skill in the art would be motivated to allow for publishing route information to aid in system setup. (See Mackay para 0293)
As to claim 16, although the combination of Wiley, Jeon and Brooks teach the method recited in claim 1, wherein the combination of Wiley, Jeon and Brooks fail to expressly teach the method of claim 1, wherein the updated estimated maximum network capacity value is associated with an expiry time duration, and upon elapse of the expiry time duration, the estimated maximum network capacity is reset to the initial network capacity value.
Mackay, however discloses, the method of claim 1, wherein the updated estimated maximum network capacity value is associated with an expiry time duration, and upon elapse of the expiry time duration, the estimated maximum network capacity is reset to the initial network capacity value. (¶0133 bandwidth time period expires; ¶0207 reset bandwidth; ¶0335 updated bandwidth estimate; ¶0339 bandwidth estimate, maximum bandwidth).
Thus given the teachings of Mackay it would have been obvious to one of ordinary skill persons in the art before the effective filing date of the claimed invention to combine the teachings of Mackay, Wiley, Jeon and Brooks for updating estimated network capacity. One of ordinary skill in the art would be motivated to allow for send message/notification to assist in setup. (See Mackay para 0192)
As to claim 30, although the combination of Wiley, Jeon and Brooks teach the system recited in claim 21, wherein the combination of Wiley, Jeon and Brooks fail to expressly teach the system of claim 21, wherein the data structure is populated with an initial estimated maximum network capacity value set at an initial network capacity value.  
Mackay, however discloses, the system of claim 21, wherein the data structure is populated with an initial estimated maximum network capacity value set at an initial network capacity value.  (¶0299 initial bandwidth estimate; ¶0329 Initialize the bandwidth estimate during initial setup; ¶0339 maximum bandwidth estimate).
Thus given the teachings of Mackay it would have been obvious to one of ordinary skill persons in the art before the effective filing date of the claimed invention to combine the teachings of Mackay, Wiley, Jeon and Brooks for estimate initial capacity. One of ordinary skill in the art would be motivated to allow for utilizing modules to discover links. (See Mackay para 0063)
As to claim 36, although the combination of Wiley, Jeon and Brooks teach the system recited in claim 21, wherein the combination of Wiley, Jeon and Brooks fail to expressly teach the system of claim 21, wherein the updated estimated maximum network capacity value is associated with an expiry time duration, and upon elapse of the expiry time duration, the estimated maximum network capacity is reset to the initial network capacity value.
Mackay, however discloses, the system of claim 21, wherein the updated estimated maximum network capacity value is associated with an expiry time duration, and upon elapse of the expiry time duration, the estimated maximum network capacity is reset to the initial network capacity value. (¶0133 bandwidth time period expires; ¶0207 reset bandwidth; ¶0335 updated bandwidth estimate; ¶0339 bandwidth estimate, maximum bandwidth).
Thus given the teachings of Mackay it would have been obvious to one of ordinary skill persons in the art before the effective filing date of the claimed invention to combine the teachings of Mackay, Wiley, Jeon and Brooks for estimated capacity associated with intervals. One of ordinary skill in the art would be motivated to allow for utilizing algorithms to perform updates. (See Mackay para 0262)
As to claim 50, although the combination of Wiley, Jeon and Brooks teach the medium recited in claim 41, wherein the combination of Wiley, Jeon and Brooks fail to expressly teach the non-transitory computer readable medium of claim 41, wherein the data structure is populated with an initial estimated maximum network capacity value set at an initial network capacity value.
Mackay, however discloses, the non-transitory computer readable medium of claim 41, wherein the data structure is populated with an initial estimated maximum network capacity value set at an initial network capacity value. (¶0299 initial bandwidth estimate; ¶0329 Initialize the bandwidth estimate during initial setup; ¶0339 maximum bandwidth estimate).
Thus given the teachings of Mackay it would have been obvious to one of ordinary skill persons in the art before the effective filing date of the claimed invention to combine the teachings of Mackay, Wiley, Jeon and Brooks for estimating capacity. One of ordinary skill in the art would be motivated to allow for providing reliable multi-path load-balancing. (See Mackay para 0005)
As to claim 56, although the combination of Wiley, Jeon and Brooks teach the medium recited in claim 41, wherein the combination of Wiley, Jeon and Brooks fail to expressly teach The non-transitory computer readable medium of claim 41, wherein the updated estimated maximum network capacity value is associated with an expiry time duration, and upon elapse of the expiry time duration, the estimated maximum network capacity is reset to the initial network capacity value.
Mackay, however discloses, the non-transitory computer readable medium of claim 41, wherein the updated estimated maximum network capacity value is associated with an expiry time duration, and upon elapse of the expiry time duration, the estimated maximum network capacity is reset to the initial network capacity value. (¶0133 bandwidth time period expires; ¶0207 reset bandwidth; ¶0335 updated bandwidth estimate; ¶0339 bandwidth estimate, maximum bandwidth).
Thus given the teachings of Mackay it would have been obvious to one of ordinary skill persons in the art before the effective filing date of the claimed invention to combine the teachings of Mackay, Wiley, Jeon and Brooks for capacity associated with expiration duration. One of ordinary skill in the art would be motivated to allow for ensuring optimal efficiency through balancing bandwidth reduction. (See Mackay para 0133)
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY WILLIAMS whose telephone number is (469)295-9115. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on (571)570-3037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.W./Examiner, Art Unit 2456


/UMAR CHEEMA/Supervisory Patent Examiner, Art Unit 2456